UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 04-5006



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


DOUGLAS D. WASHINGTON,

                                              Defendant - Appellant.


Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. T. S. Ellis, III, District
Judge. (CR-04-396)


Submitted:   September 28, 2005           Decided:   October 18, 2005


Before LUTTIG, KING, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Frank W. Dunham, Jr., Federal Public Defender, Michael S.
Nachmanoff, Meghan S. Skelton, Assistant Federal Public Defenders,
Alexandria, Virginia, for Appellant.     Paul J. McNulty, United
States Attorney, Michael J. Elston, Assistant United States
Attorney, Monica M. Goodling, Special Assistant United States
Attorney, Alexandria, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Douglas D. Washington was convicted by a magistrate

judge, pursuant to 18 U.S.C. § 3401 (2000), of simple assault on a

federal officer in violation of 18 U.S.C. § 111 (2000).                        He was

sentenced    to    eighty    days     in    prison   followed      by   one   year    of

supervised       release    and   a   $500     fine.        Following    sentencing,

Washington appealed the magistrate judge’s ruling denying his

motion for judgment of acquittal to the district court pursuant to

Fed. R. Crim. P. 58(g)(2), and the district court affirmed.                           On

appeal, Washington contends the district court erred in assessing

the evidence of force and finding it sufficient to sustain his

conviction.       Finding no error, we affirm.

            Under Fed. R. Crim. P. 58(g), on appeal from a conviction

and/or sentence imposed by a magistrate judge, the “defendant is

not entitled to a trial de novo by a district judge.                    The scope of

the appeal is the same as in an appeal to the court of appeals from

a judgment entered by a district judge.”                       Fed. R. Crim. P.

58(g)(2)(D).       In determining whether sufficient evidence supports

a conviction, the appropriate inquiry is whether, taking the

evidence    in    the   light     most     favorable   to    the   Government,       any

reasonable trier of fact could have found the Defendant guilty

beyond a reasonable doubt.            Glasser v. United States, 315 U.S. 60,

80 (1942).        In bench trials, “the judge weighs the evidence,

determines the credibility of the witnesses, and finds the facts


                                           - 2 -
. . . [and] may select among conflicting inferences to be drawn

from the testimony.”    United States v. Bales, 813 F.2d 1289, 1293

(4th Cir. 1987).     The standard of review for sufficiency of the

evidence is de novo.   See United States v. Burgos, 94 F.3d 849, 862

(4th Cir. 1996) (en banc).

          Our review of the record convinces us the district court

properly assessed the evidence under a reasonable person standard,

and   there   was   sufficient   evidence   to   support   Washington’s

conviction.    Accordingly, we affirm Washington’s conviction and

sentence and the district court’s order affirming the magistrate

judge’s decision. We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.



                                                               AFFIRMED




                                 - 3 -